DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 – 22 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 June 2021 has been entered.

Allowable Subject Matter
Claims 1 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 22 are allowed because the prior art of record fails to teach or suggest alone or in combination in response to determining that the first memory page is not being accessed by both the central processing unit and the parallel processing unit, incrementing a first access counter associated with the first memory page, wherein the first access counter counts accesses of the first memory page by the parallel processing unit, as required by independent claims 1 and 12, in combination with the other claimed limitations (emphasis added).  The prior art teaches determining when a memory page is only accessed by one processing unit and incrementing a counter when a parallel processing unit accesses a memory page.  However, the prior art does not teach that the incrementing is performed when the memory page is only accessed by the parallel processing unit, as required by independent claims 1 and 12.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/RICHARD B FRANKLIN/Examiner, Art Unit 2181                       

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181